 In the Matter Of JEROME C. ARD AND ELIZABETH D. ARD, A PARTNER-SILIP DOING BUSINESS AS CERTIFIED PRODUCTS COMPANYandINTER-NATIONAL BROTI-TERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS, AFL, LOCAL #612Case No. 10-R-1415.-Decided August 8, 1945Mr. Jerome C.Ard,of Birmingham,Ala., for the Company.Messrs. M. B. ScarbroughandR.A. Borden,of Birmingham, Ala.,for the Teamsters.Mr. William W. CherryandMiss Margaret Karch,of Birmingham,Ala., for the C. I. O.Mrs. Catherine W. Goldman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers, Local #612, affili-ated with the American Federation of Labor, herein called the Team-sters, alleging that a question affecting commerce had arisen concerningthe representation of employees of Jerome C. Ard and Elizabeth D.Ard, It partnership doing business as Certified Products Company,Birmingham, Alabama, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore T. Lowry Whittaker, Trial Examiner.Said hearing was heldat Birmingham, Alabama, on May 29 and 30, 1945. At the hearingthe Trial Examiner granted a motion to intervene made by UnitedRetail,Wholesale and Department Store Employees of America, Local261, affiliated with the Congress of Industrial Organizations, hereincalled the C. I. O.The Company, the Teamsters, and the C. I. O.appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe board.63 N. L. R. B., No. 32.225 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY'Jerome C. Ard and Elizabeth D. Ard, a partnership doing businessas Certified Products Company, with its principal office and place ofbusiness located at Birmingham, Alabama, is engaged in the manu-facture, sale, and distribution of milk cases, and the sale and distri-bution of dairy and creamery supplies, janitor supplies, and householdappliances.During the 12 months preceding May 1945, the Companypurchased for the manufacture of milk cases, principal raw materialsconsisting of steel, lumber, and rivets, valued in excess of $40,000, ap-proximately 25 percent of which originated from points outside theState of Alabama.During the same period it manufactured milk casesvalued in excess of $200,000, approximately 85 percent of which wasshipped to points outside the State of Alabama.During the 12 monthspreceding May 1945, the Company purchased for its dairy and cream-ery division, janitor supplies division, and household appliances divi-sion, supplies valued in excess of $100,000, approximately 65 percentof which originated outside the State of Alabama.During the sameperiod, it sold from these divisions, articles valued in excess of$150,000 approximately 20 percent of which was shipped to pointsoutside the State of Alabama.Approximately 50 percent of the Com-pany's business is classified as essential war industry.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers, Local #612, affiliated with the American Federa-tion of Labor, is a labor organization admitting to membership em-ployees of the Company.United Retail,Wholesale and Department Store Employees ofAmerica, Local 261, affiliated with the Congress of Industrial Organ-izations, is a labor organization admitting to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONAbout January 15, 1945, the Teamsters requested the Company torecognize it as the exclusive bargaining representative of the em-ployees in the milk case division.Because of an existing,' contractwith the C. I. O., the Company refused to grant the Teamsters recog-nition until it was certified by the Board. CERTIFIED PRODUCTSCOMPANY227The contract between the Company and the C. I. 0. was enteredinto on September 18, 1944, and was to remain in effect until August29, 1945, and from year to year thereafter. It provided, however,that after August 29, 1945, either party might terminate the contractupon 15 days written notice.Thus, the initial term of the contractis about to expire, and the contract will then become terminable uponnotice.Accordingly, we find that the contract does not constitute abar to a present determination of representation.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Teamsters represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with a stipulation of theparties, that all employees in the Company's milk bottle case manu-facturing department,3 excluding foremen, the superintendent, theassistant to the president, officials, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-Evidence was introduced at the hearing indicating that the employees involved ap-proved the contract under a misunderstanding as to the wage rates and vacation pro-visions acceptable to the NationalWar LaborBoardThereafter,when the employeesobtained information correcting their misunderstanding,they withdrew from the C. I O.and affiliated with the Teamsters.In view of our above finding with respect to the dura-tion of the contract,we consider it unnecessary to determinethe effectupon the contractof the misunderstanding of the employees and their change in affiliation.The FieldExaminer reported that the Teamsters submitted 46 application cards datedFebruary 1945; that the names of 41 persons appearing on the cards were listed on theCompany's pay roll of January 23, 1945; and that there are 43 employees in the appro-priate unit.The C.IO. relies upon its contract to establish its interest in the proceeding.3 The milk bottle case manufacturing department is located in a separate building fromtha otherdepartments and is under the separate supervision of a superintendent who issubject only to the president of the Company and his assistant.This unit is substantially the same as that covered in annual contracts with theC. I. O. since 1940.662514-46-vol. 63-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion herein, subject to the limitations and additions set forth in theDirection.5DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as-part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jerome C. Ardand Elizabeth D. Ard, a partnership doing business as Certified Prod-ucts Company, Birmingham, Alabama, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Boardz and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union #612, A. F. of L., or by UnitedRetail,Wholesale and Department Store Eniployees of America,Local 261; C. I. 0., for the purposes of collective bargaining, or byneither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.5As stated above,the employees involved herein, who comprised one division of Local261, C. I. 0, which exercises jurisdiction over all workers employed in the wholesale andwarehouse industries in the city of Birmingham, Alabama, transferred their affiliation tothe Teamsters about December 31, 1944. It appears, however, that Local 261 is stillfunctioning as a labor organization and is capable of representing the employees.Weshall accord it a place on the ballot.